DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims1-3 are rejected under 35 U.S.C. 103 as being unpatentable by Yang (US 2020/0210726) in view of Terashima (US 2015/0367848)
As to claim 1 Yang discloses a vehicle control device comprising: 
a first integrated circuit (IC) unit for receiving an output from a camera mounted in a vehicle, performing image processing on the output from the camera, and outputting image data obtained through the image processing(Paragraph 143 “Such a unit may be used to generate a 3-D map of the vehicle's environment, including a distance estimate for all the points in the image. An alternative stereo camera(s) 1468 may include a compact stereo vision sensor(s) that may include two camera lenses (one each on the left and right) and an image processing chip that may measure the distance from the vehicle to the target object and use the generated information (e.g., metadata) to activate the autonomous emergency braking and lane departure warning functions. Other types of stereo camera(s) 1468 may be used in addition to, or alternatively from, those described herein.”); 
a second IC unit for receiving the image data output from the first IC unit, performing recognition processing of an external environment of the vehicle based on the image data, and outputting external environment data obtained through the recognition processing(Paragraph 160 “The accelerator(s) 1414 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.).”, Figure 14C 1404);; and 
a third IC unit for receiving the external environmental data output from the second IC unit, and performing judgment processing for cruise control of the vehicle based on the external environment data (Paragraph 221 “Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 1400, the vehicle 1400 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1436 or a second controller 1436). For example, in some embodiments, the ADAS system 1438 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks. Outputs from the ADAS system 1438 may be provided to a supervisory MCU. If outputs from the primary computer and the secondary computer conflict, the supervisory MCU must determine how to reconcile the conflict to ensure safe operation.”);, wherein 
a control flow is provided so as to allow the third IC unit to transmit a control signal to each of the first and second IC units(Paragraph 222 “In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome.”), and 
Yang does not explicitly disclose the control flow is provided separately from a data flow configured to transmit the output from the camera, the image data output from the first IC unit, and the external environment data output from the second IC(Figure 14C “1468, 1404, 1436”).
Terashima teaches the control flow is provided separately from a data flow configured to transmit the output from the camera, the image data output from the first IC unit, and the external environment data output from the second IC(Figure 16 “2,52,57,56,60”)
It would have been obvious to one of ordinary skill to modify Yang to include the teachings of having control flow separate from a data flow of the purpose of controlling the vehicle according to information detected from the environment.
As to claim 2 Yang discloses a vehicle control device wherein each of the first to third IC units includes a memory for storing a program for performing the processing, and
each of the first and second IC units reads out the program from the memory according to the control signal received from the third IC unit through the control flow, and performs the processing(Paragraph 41).
As to claim 3 Yang discloses a vehicle control device further comprising 
a non-volatile shared-memory for storing a program for performing the processing by the first to third IC units (Paragraph 239), and 
at boot time of the vehicle control device, the program for performing the processing by the first to third IC units is transmitted from the non-volatile shared-memory to the memory of each of the first to third IC units (Paragraph 176).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
9/20/2022